DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US2016/0294144A1), hereafter Williams.
Regarding claim 1, Williams discloses a laser (Title) system comprising: a power supply (Fig. 1 elements 20 and 22; Implicit); a continuous-wave pump laser configured to receive power from the power supply and configured to generate a first laser beam (Fig. 1 element 16; [0032]-[0033]); a gain medium comprising an input surface, an output surface, and an external surface (Fig. 1 element 12), wherein the input surface is configured to receive the first laser beam from the continuous-wave pump laser (Fig. 1 element “arrow” between elements 26 and 12), and wherein the gain medium is configured to generate a second laser beam and to emit the second laser beam via the output surface (Fig. 1 
Regarding claim 2, Williams further discloses a positive lens disposed between the continuous-wave pump laser and the gain medium, the positive lens being configured to focus the first laser (Fig. 2F element 60 or 62F; [0047]-[0048]).
Regarding claim 3, Williams further discloses a lens disposed between the continuous- wave pump laser and the gain medium, the lens having an equal optical powers in orthogonal axis, or a different optical powers in orthogonal axis ([0047]-[0048]).
Regarding claim 6, Williams further discloses a thermal conductor disposed between the heat sink and the gain medium ([0057]).
Regarding claim 9, Williams discloses a laser head (Title) comprising: a gain medium comprising an input surface, an output surface, and at least one external surface (Fig. 1 element 12), wherein the input surface is configured to receive a first laser beam from a pump laser (Fig. 1 element 16; [0032]-[0033]), and wherein the gain medium is configured to generate a second laser beam and to emit the second laser beam via the output surface (Fig. 1 element “Arrow” between 12 and 30); a heat sink coupled to the at least one external surface of the gain medium ([0040] and [0048]); and a Q-switch coupled to the output surface and configured to receive the second laser beam from the gain medium (Fig. 1 element 30).
Regarding claim 14, Williams further discloses a positive lens disposed between the pump laser and the gain medium, the positive lens being configured to focus the first laser beam (Fig. 2F element 60 or 62F; [0047]-[0048]).
Regarding claim 15, Williams further discloses the positive lens is attached to the heat sink (Fig. 2F elements 60 and 62 are on element 61).


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US2006/0209912A1), hereafter Luo.
Regarding claim 17, Luo discloses a positive lens for use in a laser apparatus (Title; [0069]; Fig. 2B elements 233 and 234; Fig. 2C element 245), the positive lens comprising: a convex input surface configured to receive a laser beam from a pump laser and configured to focus the laser beam (Fig. 2C element 245; [0068]-[0069]; Fig. 2B elements 233 and 234); and an output surface configured to transmit the focused laser beam to a gain medium (Fig. 2C element 245 and 267; [0069]-[0070]; Fig. 2B elements 233 and 234).
Regarding claim 18, Luo further discloses the output surface comprises a reflective optical coating, and wherein the output surface is further configured to transmit light received from the convex input surface and to reflect light received from the gain medium (Fig. 2C elements 261 and 271)1.
Regarding claim 19, Luo further the output surface is convex (Fig. 2B elements 233 and 234; [0068])2.
Regarding claim 20, Luo further discloses the output surface is planar (Fig. 2C element 245)3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



4 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Liu et al. (CN1564389A), hereafter Liu.
Regarding claim 4, Williams does not explicitly disclose the gain medium has a shape of a rectangular prism, the external surface comprises four quadrilateral faces of the rectangular prism, and the heat sink is coupled to the four quadrilateral faces of the gain medium. However, Liu discloses the gain medium has a shape of a rectangular prism, the external surface comprises four quadrilateral faces of the rectangular prism (Figs. 1 and 2 element 5), and the heat sink is coupled to the four quadrilateral faces of the gain medium (Fig. 2 element 8-1 and 8-2). The advantage is to efficiently remove heat generated in the gain medium (pg. 4 ll. 12-17 “heat sink 8 made of high thermal conductivity red copper and the wrap-around design solves the Nd: YVO4 laser crystal 5 radiating problem.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Essaian et al. (US2007/0253453A1), hereafter Essaian.
Regarding claim 5, Williams further discloses the heat spreader and the gain medium have coefficient of thermal expansions that are substantially equal ([0066]). Williams does not explicitly disclose the heat sink and the gain medium have a substantially equal coefficient of expansion. However, Essaian discloses the heat sink and the gain medium have a substantially equal coefficient of expansion ([0034]). The advantage, as is known in the art, is to reduce thermally induced stresses on the gain medium. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams with the heat sink and the gain medium have a substantially equal coefficient of expansion as disclosed by Essaian in order to reduce thermally induced stresses on the gain medium.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Filgas et al. (US2013/0114627A1), hereafter Filgas.
Regarding claim 7, Williams further discloses the Q-switch is configured to reflect a first portion of the second laser beam, and to transmit a second portion of the second laser beam ([0050]-[0052])4 and a coating on the gain medium to reflect the first laser beam ([0049]). Williams does not explicitly disclose the Q-switch is configured to reflect the first laser beam. However, Filgas discloses the Q-switch is configured to reflect the first laser beam (Fig. 2 element 234; [0035]). The advantage is to allow a monolithic device to be formed ([0032]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams with the Q-switch is configured to reflect the first laser beam as disclosed by Filgas in order to allow a monolithic device to be formed and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Yu et al. (US2020/0044409A1), hereafter Yu.
Regarding claim 8, Williams does not explicitly disclose the first laser beam has a constant size in a first dimension and converges in a second dimension, wherein the first dimension and the second dimension are orthogonal to each other. However, Yu discloses the first laser beam has a constant size in a first dimension and converges in a second dimension, wherein the first dimension and the second dimension are orthogonal to each other (Figs. 2 and 3 element beam before and after element 2). The advantage, as is known in the art, is to achieve the desired pumping volume based on the shape of the gain medium. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Mao (US2007/0116068A1), hereafter Mao.
Regarding claim 10, Williams discloses the gain medium comprises a host material doped with erbium and ytterbium ([0031]) and that glass is a known host materials ([0003]). However, Mao discloses a q-switch end pumped laser with the gain medium comprises a glass doped with erbium and ytterbium ([0018]). The advantage is to emit the desired wavelength depending on the use of the device ([0018]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams with the gain medium comprises a glass doped with erbium and ytterbium as disclosed by Mao in order to emit the desired wavelength depending on the use of the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, Mao further discloses the glass is doped with erbium at a level of 0.2wt% to 5wt% ([0018]).
Regarding claim 12, Mao further discloses the glass is doped with ytterbium at a level of 2wt% to 50wt% ([0018]).
Regarding claim 13, Williams further discloses the Q-switch is attached to the heat sink (Fig. 2F element 64 is on element 61).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Williams.
Regarding claim 16, Williams further discloses a fiber optic cable disposed between the pump laser and the gain medium (Fig. 2F element 56). In this embodiment, Williams does not explicitly disclose the fiber optic cable being configured to homogenize the first laser beam. However, Williams discloses the pump delivery optics may be configured to homogenize the first laser beam ([0035]) based on considerations such as the number of the pumping sources, desired wavelength, optical bandwidth, entrance angle, spatial intensity profile, angular intensity profile, polarization, and combinations thereof ([0035]). The advantage, as is known in the art, is to achieve the desired pumping volume. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fiber optic cable of Williams such that it is configured to homogenize the first laser beam, since Williams discloses the pump delivery optics may be configured to homogenize the first laser beam based on considerations such as the number of the pumping sources, desired wavelength, optical bandwidth, entrance angle, spatial intensity profile, angular intensity profile, polarization, and combinations thereof and it is known in the art to homogenize pump laser beams to achieve the desired pumping volume.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of References Cited. See also the footnotes above for references of special relevance to the claimed lens.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/25/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s attention is also directed to US5530711A (Fig. 12 element 67) which also discloses the claimed invention.
        2 In response to this Office Action, applicant is encouraged to carefully consider their claimed invention. Claim 19 is directed towards a biconvex lens for use in a laser system to focus pump light into a gain medium. These lenses are well known. Other prior art of record that discloses the claimed invention includes US20200044409A1 ([0023]-[0028]), EP0814545A1 (Fig. 25), US20120269214A1 (Figs. 1 and 2 element 102), and DE19521943A1 (Fig. 2 elements 2a and 2b).
        3 In response to this Office Action, applicant is encouraged to carefully consider their claimed invention. Claim 20 is directed towards a planoconvex lens for use in a laser system to focus pump light into a gain medium. These lenses are well known. Other prior art of record that discloses the claimed invention includes US20200044409A1 ([0023]-[0028]), US20120269214A1 (Fig. 3 element 202), US20130208753A1 (Fig. 15 element 1511; Fig. 16 element 1611), GB2310312A (Fig. 1 element 2), and US5530711A (Fig. 12 element 67).
        4 The Office notes that [0050]-[0052] describe two elements, the Q-switch and the mirror, that achieve this claim language. However, [0050] also indicates that the q-switch may be a saturable bragg absorber/reflector, which acts as both a mirror to reflect and transmit the laser.